Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed March 6, 2019. A preliminary amendment was filed on March 6, 2019, cancelling claims 1-13 and adding new claims 14-26. Claims 14-26 are now pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2015/0356316 A1).

With respect to claim 14, Thompson discloses a method for managing personal data stored in a distributed system, (Abstract) in which the personal data are transmitted from a terminal device to at least one network node (Abstract), the method comprising:
providing to a user, by the distributed system, a user interface by way of which the personal data are to be managed in respective network nodes of the distributed system which manage the personal data ([0011]-[0014], [0056]-[0058], and 
transmitting management instructions furnished via the user interface, for managing the personal data within the distributed system, the management instructions being transmitted via a predefined interface that is configured at least on the respective network nodes of the distributed system which manage the personal data ([0127]-[0129] and [0168], first user shares data from personal data store with organizations in an organization list).
With respect to claim 17, Thompson discloses the method as recited in claim 14, wherein respective network nodes managing the personal data encompass storage device configured to storing data and a communication device configured to transmit data to a further network node, respective personal data being exchanged between the storage device and the communication device via a program structure that is used in order to manage management rules of the personal data by way of the user interface ([0168], client is willing to share stored data and delivers the data to a requesting organization).
With respect to claim 18, Thompson discloses the method as recited in claim 17, wherein the program structure is used to manage rights and logs of the personal data ([0099]-[0100]).
With respect to claim 20, Thompson discloses the method as recited in claim 14, wherein for management of the personal data, the user is authenticated via the user 

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boccon-Gibod (US 2018/0011938 A1).

With respect to claim 24, Boccon-Gibod discloses a network, comprising:
a plurality of network nodes ([0034], multiple users or services), respective network nodes of the plurality of network nodes being configured to manage personal data acquired by a terminal device and to exchange the personal data among one another ([0027], [0034], [0037], and [0057], user defines policies and rules on how personal data may be distributed in a distributed network; distributed networks are well known for sharing data between parties of the network), at least one network node of plurality of network nodes of the network being configured to furnish a user interface by way of which at least one management instruction for managing the personal data is to be transmitted to the network nodes ([0034] and [0036], user personal cloud control interface for defining policies and rules on how personal data may be distributed in a distributed environment); and 
the respective network nodes being configured to exchange the at least one management instruction for managing the personal data via an interface configured 
With respect to claim 26, Boccon-Gibod discloses the network as recited in claim 24, wherein at least one of the network nodes is a control device of a vehicle ([0022]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2015/0356316 A1), in view of Ramirez (US 2016/0034713 A1).

With respect to claim 19, Thompson discloses the method as recited in claim 14, but does not explicitly teach wherein the personal data are exchanged in encoded fashion between respective network nodes of the distributed system; However, Ramirez discloses the personal data are exchanged in encoded fashion between respective network nodes of the distributed system ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Thompson with the teachings .

Claims 15-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2015/0356316 A1), in view of Boccon-Gibod (US 2018/0011938 A1).

With respect to claim 15, Thompson discloses the method as recited in claim 14, but does not explicitly disclose wherein respective management instructions, furnished via the user interface, for the personal data are received by a network node of the distributed system and are passed on between respective network nodes of the distributed system so that the management instructions are executed on each network node that manages corresponding personal data;
However, Boccon-Gibod discloses wherein respective management instructions, furnished via the user interface, for the personal data are received by a network node of the distributed system and are passed on between respective network nodes of the distributed system so that the management instructions are executed on each network node that manages corresponding personal data ([0027], [0034], [0037], and [0057], user defines policies and rules on how personal data may be distributed in a distributed system; distributed environments are well known for sharing data between parties of the network).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Thompson with the teachings 
With respect to claim 16, the combination of Thompson and Boccon-Gibod discloses the method as recited in claim 15, wherein Thompson discloses management instructions furnished by way of the interface via the user interface are converted, by a network node of the distributed system which receives the management instructions, into control instructions for deletion, of the respective network nodes managing the personal data ([0133], removing organizations with access to user’s personal data from an organization list).
With respect to claim 21, Thompson discloses the method as recited in claim 14, but does not explicitly teach wherein to manage the personal data, the user interface encompasses at least rules for ascertaining information as to which personal data have been managed by which user or by which network node;
However, Boccon-Gibod discloses to manage the personal data, the user interface encompasses at least rules for ascertaining information as to which personal data have been managed by which user or by which network node (Abstract, user defines policies and rules associated with stored personal data).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Thompson with the teachings of Boccon-Gibod to establish policies that will dictate the usage of personal data, in 
With respect to claim 22, Thompson discloses the method as recited in claim 14, but does not explicitly teach wherein at least one respective management instruction received by one of the network nodes via the user interface is transmitted to respective network nodes connected to the one of the network nodes; However, Boccon-Gibod discloses at least one respective management instruction received by one of the network nodes via the user interface is transmitted to respective network nodes connected to the one of the network nodes ([0027], [0034], [0037], and [0057], user defines policies and rules on how personal data may be distributed in a distributed system; distributed environments are well known for sharing data between parties of the network).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Thompson with the teachings of Boccon-Gibod and allow personal data received by a network node to be distributed to other network nodes of a distributed network, in order to allow a user more control over what person data he/she is comfortable in sharing in a distributed system since a user’s personal data, when sent to one node, may potentially be shared without a user’s consent.
With respect to claim 23, the combination of Thompson and Boccon-Gibod discloses the method as recited in claim 22, wherein Boccon-Gibod further discloses the at least one respective management instruction is transmitted to respective network .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccon-Gibod (US 2018/0011938 A1), in view of Thompson et al. (US 2015/0356316 A1).

With respect to claim 25, Boccon-Gibod discloses the network as recited in claim 24, but does not explicitly teach wherein the interface configured specifically for transferring the at least one management instruction being configured to convert the at least one management instruction into at least one control instruction for executing the at least one management instruction into at least one deletion instruction, on the respective network nodes managing the personal data;
However, Thompson discloses the interface configured specifically for transferring the at least one management instruction being configured to convert the at least one management instruction into at least one control instruction for executing the at least one management instruction into at least one deletion instruction, on the respective network nodes managing the personal data ([0133], removing organizations with access to user’s personal data from an organization list).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Boccon-Gibod with the teachings of Thompson to provide a deletion instruction, in order to allow a user to 

	Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Igoe et al. (US 7,966,647 B1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 15, 2021